Case 1:18-cr-00681-WFK Document 228 Filed 10/03/19 Page 1 of 1 PageID #: 7140
                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
MEB/HDM                                             271 Cadman Plaza East
F. #2016R00695                                      Brooklyn, New York 11201



                                                    September 27, 2019

By Email

Michael Schachter, Esq.
Randall W. Jackson, Esq.
Casey Donnelly, Esq.
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019-6099


                Re:   United States v. Jean Boustani et al.
                      Criminal Docket No. 18-681 (WFK)

Dear Counsel:

                 Enclosed please find the government’s production of supplemental 18 U.S.C.
§ 3500 material (“supplemental 3500 material”), and a list of the supplemental 3500
material, which the government has received since its last production of supplemental 3500
material on September 24, 2019, with the exception of documents located at 3500-HS. The
government also encloses two documents produced on September 24, 2019 with duplicative
numbers and reproduced today with corrected numbers. The supplemental 3500 material was
sent by email. The government reserves the right to amend, supplement or alter the enclosed
list, and to withdraw or supplement material produced pursuant to 18 U.S.C. § 3500 prior to
trial.


                                                    Very truly yours,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney
                                                    Eastern District of New York

                                            By:                /s/
                                                    Mark E. Bini
                                                    Hiral D. Mehta
                                                    Assistant U.S. Attorneys
                                                    (718) 254-8761/6418
